              Case 3:19-cv-00382-SB            Document 2      Filed 03/11/19             Page 1 of 6
'•



                                  UNITED STATES DISTRICT COURT
                                      DISTRICT OF OREGON
                                      PENDLETON DIVISION


                                                      )
                                                      )
                                                      )
                                                      )   Complaint
     Christopher M Pratt
                                                      )
            Plaintiff,                                    CaseNo.3,' /t;... W-Jtfl..,. S.$
                                                      )
                   V.                                       (to be assigned by Clerk of the Court)
                                                      )
     United States Fish and Wildlife Service
                                                      )     Jury Trial:          □ Yes     0No
            Defendant.
                                                      )
                                                      )




     I. The Parties to the Complaint

     The Plaintiff
        Christopher M. Pratt
        67372 Oil Well Road
        Burns, Harney County, Oregon, 97720
        541.589 .1835

     The Defendant
        United States Fish and Wildlife Service
        1849 C Street NW
        Washington, District of Columbia, 20240

     II. Basis for Jurisdiction

     A.n agency of the United States Government is the defendant in this case.

     III. Statement of Claim

     1. I charge that agents of the United States Fish and Wildlife Service (USFWS) exceeded their
     authority by interpreting the Endangered Species Act of 1973 (ESA), when said interpretation
     contradicts the actual wording of the ESA. In our system of rule, interpretation of the law, when
     needed, is the responsibility of the judicial branch and not public servants.

     2. As a consequence of this action,

         • The Plaintiff has been denied the right to address environmental concerns for a valid
         member of the animal kingdom, as guaranteed by the laws of this land.



     Complaint                                  Pratt vs. USFWS                                         Page 1 of 6
         Case 3:19-cv-00382-SB           Document 2       Filed 03/11/19      Page 2 of 6




   • A valid member of the animal kingdom has been denied a review of the long term impacts
   of an environment that results in the loss of genetic diversity, also guaranteed by the laws of
   this land.

3. There are many causes ofloss of genetic diversity, but there is not one example where loss of
genetic diversity has been identified as healthy for any member of the plant or animal kingdoms.
This concept is supported by every decision rendered under the authority of the ESA, because
every decision has used the loss of genetic diversity as a cornerstone argument. Repeatedly
arguing that there is no social/economic issue that justifies causing the loss of genetic diversity
in any member of the plant or animal kingdoms, and that prolonged exposure to the loss of
genetic diversity, without corrective action, degrades the survival fitness to the point of failing an
extinction event. These same decisions have also repeatedly argued that there are no known ways
to recover lost genetics or to mitigate the damage caused by the loss of genetic diversity, and as
such, _require immediate corrective action.

4. Extinction/extirpation occurs when a species survival fitness is degraded due to changes in
the environment (habitat fragmentation, global change, overexploitation by humans) or because
of evolutionary changes in their members (genetic inbreeding, poor reproduction, decline in
population numbers) that result in the loss of genetic diversity.

5. Mutagens are defined as, biological, chemical, or physical agent, process, or substance that
causes permanent genetic change (mutation) in a cell (other than which occurs during normal
cell growth) due to genetic alterations or loss of genes or chromosomes. Genotoxicity describes
the property of agents that damage the genetic information within a cell, causing those mutations.
Love Canal, Niagara Falls, NY is an example of a man made genotoxic environment, where buried
genotoxic agents were released into the soils. This genotoxic environment resulted in varying
forms of mutations, there is a report of one where one child was born deaf, with a cleft palate, a
slight retardation, and developed an extra row of teeth.

6. While the thought of children with extra teeth is horrific, at least the individuals genetic
material is still in the gene pool, and nature has the opportunity to repair the mutated genes. An
environment that results in the complete removal of an individuals genetic material is far worse.
There is no chance of repairing genes, no chance or combining genes through reproduction
to produce a genetically improved human, and no forwarding of environmental genetic
modifications, perhaps, even the loss of the genetic "Rosetta stone" that could end diseases that
currently ravage our species. Once terminated, there are no "time outs", or "do overs", no chance
to recover the lost genetics.

7. Currently, our Nation has regulatory mechanisms and policies that reward, fund, protect,
and promote genotoxic social behavior that results in the loss of genetic diversity. It makes no
difference if the environment is physical, or a social environment, any environment that results
in the loss of genetic diversity is by definition a genotoxic environment. This situation creates
an environmental paradox, wherein the government has endorsed genotoxic social behavior
irregardless of the consequences. And by doing so, has created and perpetuates a genotoxic
environment that would never be allowed on any other member of the plant or animal kingdoms.




Complaint                                  Pratt vs. USFWS                                  Page 2 of 6
         Case 3:19-cv-00382-SB          Document 2        Filed 03/11/19      Page 3 of 6




8. On June 1st, 2016 the USFWS received a petition for action under the authority of the ESA.
The petition was for the dominant member of the animal kingdom, the mammal Homo sapiens.
The petition questioned our Nation's current standards regarding the acceptance of non-breeding
social behavior and whether these standards have artificially slowed, or retarded the healthy
evolution of our species. Asserting that the decisions regarding the acceptance of the behavior,
and the subsequent government standards, were based on incomplete data due to a social
standard that marginalizes or ignores evolutionary science out of a fear of social Darwinism.
Specifically, ignoring the genetic component of our species and the long term consequences of
the loss of genetic diversity on our species. The decisions have also created a form of social tropic
cascade. Serving as the impetus for the acceptance of multiple forms of social behavior that also
result in the loss of genetic diversity.

9. In an undated correspondence, (see USFWS response on page 5) the USFWS rejected the
petition because they do not consider Homo sapiens as wildlife, and therefore ineligible for
the protection of the ESA. Even making the statement in the rejection letter that they have
interpreted the law, going to great lengths to cherry pick words and add emphasis to support
their interpretation. I will not dispute that the architects of the ESA never intended Homo sapiens
to be considered as wildlife, but the intent of the architects is irrelevant. What is relevant is the
actual wording of the law. The priority of the wording over intent was recently demonstrated
when the Affordable Care Act (ACA) was sent to the Supreme Court over a few words. The ruling
by the Supreme Court was based on the actual wording and not the intent of the architects of
the ACA. In this situation, the actual wording of the ESA specifically does define Homo sapiens
as wildlife. 50 CPR Section 3. Paragraph 8 defines the term Fish or Wildlife as any member
of the animal kingdom, including without limitation any mammal, fish, bird (including any
migratory, nonmigratory, or endangered bird for which protection is also afforded by treaty or other
international agreement), amphibian, reptile, mollusk, crustacean, arthropod or other invertebrate,
and includes any part, product, egg, or offspring thereof, or the dead body or parts thereof Therefore,
unless the USFWS is prepared to present a new taxonomy that removes the species Homo sapiens
from the animal kingdom class of mammal, the USFWS erred by, as well as in, their interpretation
of the law.

10. If the USFWS's decision is allowed to stand there will be two conflicting environmental
standards. Although calling them standards is a fraudulent concept, since two diametrically
opposed choices, (loss of genetic diversity is acceptable or loss of genetic diversity is unacceptable)
and the ability to use those choices to justify diametrically opposed conduct, negates the concept
of a standard. In addition to the conflicting environmental standards, they represent two
conflicting legal arguments that threaten future environmental issues by effectively negating the
loss of genetic diversity argument. The government will be hard pressed to claim a genotoxic
environment is harmful to all members of the animal kingdom, but then continue to force a
genotoxic environment on our species.

11. I fully admit that my use of the ESA to force our society to address this issue is unorthodox,
but none the less, is highly appropriate. The USFWS, using the authority of the ESA has been
conducting research specific to the loss of genetic diversity since 1973. As a result of this research,
the USFWS are arguably the worlds leading expert on the loss of genetic diversity in terrestrial
species, and have demonstrated an unparalleled understanding of the impacts of the loss of



Complaint                                  Pratt vs. USFWS                                  Page 3 of 6
         Case 3:19-cv-00382-SB           Document 2       Filed 03/11/19      Page 4 of 6




genetic diversity on all members of the animal kingdom. They also possess one of, if not the
largest, databases in the world, specific to the loss of genetic diversity. This database will allow
extrapolation of the potential harm based on analogous situations to other members of the animal
kingdom.

IV. Relief

12. I ask the court to direct the USFWS to follow the wording of the law, and acknowledge that
Homo sapiens, as a member of the animal kingdom, is eligible for the protection of the ESA. And
on their own authority, initiate an evaluation of the impacts of the loss of genetic diversity to the
species Homo sapiens, using the same environmental standards afforded to all members of the
animal kingdom, or to accept the Plaintiff's revised Petition for Action and begin the evaluation
process using those same standards.

13. I further ask the court to direct the USFWS to not attempt any rule making, rather, return
the scientific findings to the various branches of government. As well as action (if any) to mitigate
the genetic damage, and recommended steps to return our species to a normal and healthy
evolutionary future. These .findings and recommendations would then allow the respective
government branches to revisit decisions, fully informed offae consequences, and to show cause
for continuation of policies and or regulatory mechanisms that create a genoto:xic environment
that degrades the survival fitness of our species due to the loss of genetic diversity.

V. Certification

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge,
information, and belief that this complaint: ( 1) is not being presented for an improper purpose,
such as to harass, cause unnecessary delay, or needlessly increase the cost oflitigation; (2) is
supported by existing law or by a non-frivolous argument for extending, modifying, or reversing
existing law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further investigation or
discovery; and (4) the complaint otherwise complies with the requirements of Rule 11.

I agree to provide the Clerk's Office with any changes to my address where case - related papers
may be served. I understand that my failure to keep a current address on file with the Clerk's
Office may result in the dismissal of my case.



Date of signing: 7 March. 2019



Signature of Plaintiff ~ - - - - - -

Name of Plaintiff      Christopher M. Pratt




Complaint                                  Pratt vs. USFWS                                  Page 4 of 6
                  Case 3:19-cv-00382-SB          Document 2           Filed 03/11/19   Page 5 of 6
'   '



                           . United States Department of the Interior

                                           FISH AND WILDLIFE SERVICE
        In Reply Refer To:
        FWS/AES/DCC/ULT/063552



        Chris Pratt
        67372 Oil Well Road
        Bums, Oregon 97720

        Dear Mr. Pratt:
                                       ,                         ..
        \Ve have reviewed your May 24, 2016, ietter, "A Petititm for Action under the Authority of the
        Endangered Species Act of 1973 for the species Homo sqpierzs. '' We received your request on
        June l, 2016.

        Our regulations concerning petitions are at 50 CFR 424.14 et seq. Paragraph (a) states,. ''Any
        interested person may submit a written petition to the Secretary requesting that one of the actions
        described in §424.lO be taken. Such a document must clearly identify itself as a petition and be
        dated. It must contain the name, signature, address, telephone number~ if any, and the
        association, institution, or business affiliation, ifany, of the petitioner. The Secretary shall
        acknowledge in writing receipt of such a petition within 30 days." Section 424.10 states, "The
        Secretary may add a species to the lists or designate critical habitat, delete a species or critical
        habitat; change the listed status of a species, revise the boundary of an area designated as critical
        habitat, or adopt or modify special mies (see 50 CFR 17.40-17.48 and parts 222 and 227)
        applied to a threatened_ species only in accordance with the procedures of this part."

        Your written request contains your name, signature, address, and telephone number. You state
        that you have no affiliations. Your letter clearly identifies itself as a petition and is dated, but
        your letter is not clear about its requested action with respect to §424.10. You note in your letter
        that you are unfamiliar with the petition process. However, on page 3, you state that the Service
        should "Take whatever action [we] deem appropriate.... If that requires 'listing,' then so be it."
        Thus, we conclude that your petition is requesting that we add the species Homo sapiensto the
        List of Endangered and Threatened Wildlife, per the Endangered Species Act of 1973, as
        amend_ed (Act).

        The species Homo sapiens is not eligible for listing under the Act. While, as you note in your
        letter, section 3 of the Act defines the term "species" as applying to "any subspecies offish or
        wildlife," and the term "fish or wildlife' as "any member ofthe animal kingdom, incluciing
        without limitation any .mammal," we do not consider human beings to be wildlife. This
        interpretation is based on section 2(a)(3) of the Act, which states, "these species of fish, wildlife,
        and plants [that are in danger of or threatened with extinction and, thus, are subject to the
        provisions of the Act] are of esthetic, ecological, educational, historical, recreational, and
        scientific value to the Nation and its people" (emphasis added). By recognizing wildlife as being



        USFWS Response                             Pratt vs. USfWS                                 Page 5 of 6
          Case 3:19-cv-00382-SB         Document 2        Filed 03/11/19    Page 6 of 6

Pratt ·                                                                                         2


importantto the Nation's people, the Act separates people-·human beings, Homo sapiens-from
wildlife. Thus, people are not wildlife and are not eligible for listing under the Act. This
separation of people from wildlife is further emphasized in our l'egulations at 50 CFR l 0,
General Provisions. Section 10.12 states, "[fjish Ol' wildlife means any wild animal .. ;"
(e111phasis added). Therefore, we conclude that the species Homo sapiens is not eligible for
considerations for protections under the Act, and as a consequence we are !'ejecting your petition
to list Homo sapiens.

If you have any questions concerning this matt~r, please contact Sarah ·Quamme in our
Headquarters office at (703) 358-1796.

                                             Sincerely,



                                             Gina Shultz
                                             Deputy Assistant Director
                                             Ecological Services




                                                                                                       .I



USFWS Response                            Pratt vs. USFWS                                Page 6 of 6
